Citation Nr: 0014997	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  Service records show that he was awarded the Combat 
Infantryman's Badge.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision dated in February 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington which denied service connection 
for bilateral hearing loss.  

Review of the record reveals that a January 1946 rating 
decision denied entitlement to service connection for "ear 
trouble."  It appears that the was referring to a diagnosis 
of otitis media in service in 1943.  The veteran was notified 
of the January 1946 rating decision.  He did not appeal, and 
that rating decision became final.  

In June 1997, the veteran filed a claim for entitlement to 
service connection for an ear condition.  In July 1997, the 
RO informed the veteran that the January 1946 rating 
decision, which denied entitlement to service connection for 
an ear condition, was final and the veteran would have to 
submit new and material evidence to reopen the claim.  See 
38 U.S.C.A. §§ 71905, 5108 (West 1991).  However, in a 
February 1998 rating decision, the RO interpreted the 
veteran's claim as entitlement to service connection for 
hearing loss and determined that this was a new claim.  The 
RO proceeded to deny the claim of entitlement to service 
connection for hearing loss on a de novo basis.  

The Board finds that the veteran's claim for entitlement to 
service connection for bilateral hearing loss is a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
[concluding that claim based on diagnosis of new mental 
disorder, taken alone or in combination with prior diagnosis 
of related mental disorder, is new claim for purposes of 
jurisdictional requirement].  Thus, the issue before the 
Board, entitlement to service connection for bilateral 
hearing loss, will be addressed without regard to the 
finality of the January 1946 rating decision.

In an April 1999 rating decision, the RO denied entitlement 
to increased evaluations for residuals of a gunshot wound of 
Muscle Group XI of the left leg and residuals of a gunshot 
wound to Muscle Group XIV of the left leg with tender scars, 
and entitlement to service connection for a back disorder as 
secondary to the service-connected gunshot wound residuals of 
the left leg.  The veteran was notified of this rating 
decision.  To the Board's knowledge, the veteran did not file 
a substantive appeal as to those issues.  Consequently, th0se 
issues are not before the Board for appellate review.  
 

FINDING OF FACT

The veteran has presented no competent medical nexus evidence 
establishing a relationship between his current bilateral 
hearing loss and his period of service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In the interest of clarity, after 
reviewing the applicable law and regulations, the Board will 
discuss the issue on appeal.


Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  


Combat status

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection...satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions and hardships of such service...Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (1999). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat.  Caluza, 7 Vet. App. at 507. 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 


Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim of entitlement to service connection to 
be well grounded, there must be competent evidence of a 
current disability in the form of a medical diagnosis, of 
incurrence or aggravation of a disease or injury in service 
in the form of lay or medical evidence, and of a nexus 
between the in-service injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra. 

Factual Background

Service medical records show that upon induction examination 
in December 1942, the veteran's hearing was 15/15 in both 
ears.  A May 12, 1943 service medical record indicates that 
acute otitis media of the right ear was diagnosed.  He was 
hospitalized for treatment of this disorder until June 4, 
1943.  He was again hospitalized for treatment of otitis 
media from June 8, 1943 to July 15, 1943.  Service medical 
records indicate that upon discharge examination in November 
1945, examination of the veteran's ears was normal.  
Whispered voice test for both ears was 15/15.  

VA examination reports dated in October 1946 and November 
1947 indicate that examination of the auditory canals was 
normal.  Ordinary conversation was heard at 20 feet for the 
right and left ears.  

A May 1996 VA treatment record indicates that the veteran had 
decreased hearing.  He was given an audiological referral.  

In a June 1997 statement, the veteran stated that he was 
treated for an ear disability in service in 1943 and the 
service medical records confirmed this treatment.  The 
veteran indicated that he was presently in need of care for 
an ear condition and he needed hearing aids.  

In an October 1999 statement, the veteran stated that he 
believed his hearing loss was related to his ear condition in 
service.  


Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza, supra.  

With respect to current disability, the May 1996 VA treatment 
record indicates that the veteran had decreased hearing.  The 
Board notes that there is no competent medical evidence which 
establishes that the veteran has bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  However, for the purposes of 
determining whether the veteran's claim is well grounded, the 
Board will assume that a current hearing loss disability 
exists.  The first Caluza prong is therefore satisfied. 

With respect to the second Caluza prong, in-service 
incurrence, there is no medical evidence of actual hearing 
loss in service.  However, given the veteran's combat status, 
the Board will assume that he was exposed to noise during 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The second Caluza prong is therefore also arguably met.

However, the Board finds that the veteran has not satisfied 
the third prong of Caluza.  Review of the record reveals that 
there is no medical evidence of a nexus between the veteran's 
current bilateral hearing loss and his period of service.  

The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d), which provide that satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  As 
noted above, the veteran's combat status is acknowledged.  
However, 38 U.S.C.A. § 1154(b) does not serve to eliminate 
the medical nexus requirement found in Caluza.  See Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).  Even after assuming 
combat status, the veteran must provide satisfactory medical 
evidence of a relationship between service, including noise 
exposure and/or acoustic trauma sustained in combat, and his 
current hearing loss.  He has not done so.

The veteran himself asserts that his hearing loss is due to 
the otitis media that was diagnosed in service.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The burden to submit evidence sufficient to establish a well- 
grounded claim is the veteran's alone.  See Epps v. Gober, 
126 F.3d 1464, 1469 (Fed.Cir. 1997).  Where the determinative 
issue involves either medical etiology or diagnosis, 
competent medical evidence is necessary to fulfill the well-
grounded claim requirement.  The evidence does not reflect 
that the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The veteran has 
not submitted any medical opinion in support of his claim.  

The Board further notes that to the extent that the veteran 
is attempting to raise the issue of entitlement to service 
connection of a secondary basis, see 38 C.F.R. § 3.310, as 
noted in the Introduction service connection has not been 
granted for otitis media.  In the absence of a service-
connected disability, a claim of service connection on a 
secondary basis is not well grounded.  See Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995).  Moreover, as indicated above 
there is no medical nexus evidence which supports the 
proposition that the episode of otitis media during service 
had any relationship to the veteran's hearing loss, which was 
evidently first identified many decades later.

In order for the veteran's claim for bilateral hearing loss 
to be well grounded, the veteran would need a medical opinion 
providing a nexus between the hearing loss and his period of 
service or any incident of service.  In the absence of such 
specific medical evidence, the Board is not able to conclude, 
on its own, the veteran's current hearing loss disability is 
related to any incident of service origin.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 177 (1991).

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
bilateral hearing loss.  The benefits sought on appeal are 
accordingly denied.

Additional matters

The veteran and his representative argue that the veteran is 
entitled to VA audiological examination.  The Board points 
out that because the veteran's claim for service connection 
is not well-grounded, VA is under no duty to further assist 
him in developing facts pertinent to that claim.  See 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 
F.3d 1454 (Fed. Cir. 1997).  The Court has underscored that 
if the VA volunteers assistance in developing facts pertinent 
to a claim that is not well grounded, such action raises 
"grave questions of due process ... if there is apparent 
disparate treatment between claimants," between those who 
have met their initial burden of presenting a well grounded 
claim and those who have not.  See Grisvois v. Brown, 6 Vet. 
App. 136, 140 (1994); see also, in general, Morton v. West, 
12 Vet. App. 477 (1999)..

In this case, as discussed above, there is no duty to assist 
the veteran in the absence of a well-grounded claim.  
Moreover, VA's duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  By way of contrast, the 
veteran's representative wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claim well-grounded, namely 
competent medical evidence which provides a nexus between his 
service and his claimed hearing loss. 


ORDER

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

